Citation Nr: 0105666	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-01 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the left femur with post-operative 
left knee and degenerative joint disease of the knee, 
currently evaluated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which, in pertinent part, 
granted an increased 30 percent rating for service-connected 
residuals of a fracture of the left femur with post-operative 
left knee and degenerative joint disease of the knee.  The 
veteran appealed for an increased rating. 

The issues of entitlement to an increased rating for 
residuals of fractures of the right tibia and fibula, and 
entitlement to secondary service connection for a low back 
disability and bilateral hip disabilities will be addressed 
in the REMAND, below.


REMAND

The veteran contends that his service-connected residuals of 
a fracture of the left femur with post-operative left knee 
and degenerative joint disease of the knee is more disabling 
than currently evaluated.  The VA has a duty to assist a 
claimant in the development of facts pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The duty to assist includes 
obtaining relevant medical evidence and, when necessary, 
providing a VA examination.  Id.

The veteran's service medical records reveal that in 1981, he 
was injured in a motor vehicle accident.  Among other 
injuries, he incurred a fracture of the distal left femur and 
internal derangement of the left knee.  He was also diagnosed 
with anterior and anterolateral rotatory instability and 
absence of menisci.  Recent medical records show that the 
veteran has osteoarthritis of the left knee.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994). 

The RO has rated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5255, which pertains to 
impairment of the femur, and has assigned a 30 percent rating 
for malunion of the femur with marked knee or hip disability.  
As it appears that the veteran may have several disabilities 
of the left femur and knee, the Board finds that other rating 
codes should be considered when evaluating the veteran's 
service-connected left leg disability, and that any 
functional loss due to the service-connected disability must 
be considered.

The veteran should undergo a VA orthopedic examination, 
including X-ray studies, of the left femur and left knee.  
The examiner should be asked to opine as to the nature and 
etiology of all current disabilities of the left femur and 
left knee. The examiner should also be asked to determine the 
severity of the veteran's service-connected left leg 
disability, should note for the record any objective evidence 
of pain referable to the left knee, and should assess the 
degree of additional limited motion or other functional 
impairment during use or flare-ups due to such pain, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Prior to the examination, any ongoing medical records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Recent precedent opinions of the VA General Counsel have held 
that separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of a knee (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010) and for instability of a 
knee (38 C.F.R. § 4.71a, Diagnostic Code 5257).  VAOPGCPREC 
9-98 and 23-97.  After the above development has been 
completed, the RO should readjudicate the veteran's claim for 
an increased rating for residuals of a fracture of the left 
femur with post-operative left knee, with degenerative joint 
disease of the knee, with consideration of all potentially 
applicable rating codes, including the possible application 
of VAOPGCPREC 9-98 and 23-97 and DeLuca, supra.

With respect to the claims for secondary service connection 
for a low back disability and bilateral hip disabilities, the 
Board notes that such claims were denied in a May 2000 RO 
decision.  The veteran was notified of this decision by 
letter dated in May 2000.  In June 2000, the veteran's 
representative submitted a notice of disagreement as to these 
issues.  The RO should promulgate a statement of the case on 
these issues, and provide the veteran and his representative 
with an opportunity to thereafter perfect an appeal of these 
issues by submission of a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 19.29, 19.30 
(2000); Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that in a June 1999 decision, the RO 
denied an increase in a 10 percent rating for service-
connected residuals of a fracture of the right tibia and 
fibula.  The veteran was notified of this decision by a 
letter dated in July 1999.  By a statement dated in December 
1999, the veteran's representative stated that "...the veteran 
is not in agreement with the recent rating decision which 
denied an increased evaluation for residuals of fracture of 
the left [sic] tibia and fibula...."  The Board construes this 
statement as a timely notice of disagreement with respect to 
the denial of an increased rating for service-connected 
residuals of a fracture of the right tibia and fibula.  The 
RO should promulgate a statement of the case on this issue, 
and provide the veteran and his representative with an 
opportunity to thereafter perfect an appeal of this issue by 
submission of a timely substantive appeal.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2000); 
Manlincon, supra.

Finally, the veteran is advised of the importance of 
appearing for the VA examination.  Regulations pertaining to 
failure to report for a VA examination are cited below:

Sec. 3.655 Failure to report for Department of Veterans 
Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for disabilities of the left 
leg since 1999.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  
The veteran should also be asked to 
submit any additional medical records he 
may have in his possession, and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
examine the veteran's left leg 
disability, characterized as residuals of 
a fracture of the left femur with post-
operative left knee, with degenerative 
joint disease of the knee.  All indicated 
tests and studies should be accomplished 
(including X-ray studies), and the claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  All 
clinical findings must be reported in 
detail in the examination report.  If the 
physician is unable to answer any 
question, the reason or reasons should be 
discussed.  

The examiner should be asked to determine 
the nature and etiology of any current 
left leg disability, and should evaluate 
the severity of the veteran's service-
connected residuals of a fracture of the 
left femur with post-operative left knee, 
with degenerative joint disease of the 
knee.  The ranges of motion of the left 
knee should be noted in degrees.  The 
examiner should also note whether there 
is any left knee instability; and, if so, 
it should be classified as mild, moderate 
or severe.  The examiner should also 
indicate whether there is malunion of the 
left femur, and whether there is slight, 
moderate, or marked left knee disability.

The examiner should determine whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should note any objective 
evidence of pain referable to the left 
knee, and should opine as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  
Finally, the examiner should describe all 
scars and indicate whether they are 
tender or painful on objective 
demonstration or superficial and poorly 
nourished with repeated ulceration.

4.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claim 
for an increased rating for residuals of 
a fracture of the left femur with post-
operative left knee, with degenerative 
joint disease of the knee.  The RO should 
consider all potentially applicable 
rating codes, DeLuca, supra, and 
VAOPGCPREC 9-98 and 23-97.  A 
determination should be made as to 
whether separate ratings are warranted 
for the scars referable to the service 
connected disability.  The RO should also 
consider application of § 3.655 if the 
veteran fails to report for his 
examination.  If he so fails to report, a 
copy of the letter notifying him of the 
date, time and place of the examination 
and the address to which the notification 
was sent should be included in the claims 
folder.  If the claims are denied, the 
veteran should be issued a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board.

5.  The RO should issue the veteran and 
his representative a statement of the 
case on the issues of entitlement to 
service connection for a low back 
disability, entitlement to service 
connection for a bilateral hip 
disability, and entitlement to an 
increased rating for service-connected 
residuals of a fracture of the right 
tibia and fibula.  Prior thereto, the RO 
should assure that the provisions of the 
Veteran's Claims Assistance Act of 2000 
have been complied with.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal of these 
issues by filing a timely substantive 
appeal.  These issues should be certified 
for appellate review only if the veteran 
perfects an appeal of each such issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




